Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 8/16/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s argues claim 1 that “the musical tracks have not to be written/stored in advance…see para 42 in the specifications of this application”.  It is noted that “not to be written/stored in advance” is not currently in the claim 1.  Additionally, the limitations of Applicant’s specifications para 42 cannot be read into claim 1 as presented.  
Applicant argues that “It should be noted that the term “subwoofer” in paragraph 55 in the specifications of this application refers to the super bass of sound zones rather than an instrument”  Applicant’s specifications makes no reference to ‘super’.  “super base” is not known in the art to relate to a “sound zone”.   Even if “super base” was originally in the specifications, it would have needed to be clearly defined; and not first introduced in the remarks at a later date. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "pressed degree" in claims 1, 7, and 13 are a relative term which renders the claim indefinite.  The term "pressed degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not know what “pressed degree” is.

Regarding claim 19, 21, and 23 the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The limitations of claims 19, 21, and 23 recited “the plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables,”.  A ‘subwoofer’ is not a sound zone, rather a ‘subwoofer’ is a device that produces low frequencies such as ‘bass’ and may produce frequencies of ‘midrange’.  Additionally, ‘syllables’ is not a sound zone, such as bass, midrange, treble.  Syllables visual marks assigned to notes. Furthermore ‘treble’ is high frequency; but ultra-high range is no longer audio. 

 Regarding claims 20 and 22 the limitations of ‘nonlinear’. The term "nonlinear" in claims [20 and 22] is a relative term which renders the claim indefinite.  The term "[nonlinear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not know what ‘nonlinear’ combination of the six degrees of freedom is.  Traditionally, ‘nonlinear’ is used to show a significant jump or gap of a process over time.  The current invention is a dancing robot, any movement regardless of how fast the movement is linear.

	Regarding claims 19, 21, and 23; the term “sound zone” the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  One of ordinary skill in the art would not know what “sound zone” is.  The claims reads “wherein the instrument is a piano having a plurality of sound zones, the Plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables, each syllable comprise 7 sounds, 7 tones of a preset midrange correspond to 7 basic movements of the robot, and different sound zones change a frequency and amplitude of a corresponding action in the 7 basic movements”; Applicant argues that support can be found in the specifications para 55.  Para 55 does not address or add celerity and is unrelated.  Para 54 of Applicant’s specifications reads “Optionally, since the piano includes a plurality of sound zones, such as a ” In para 54 the statement starts as ‘optionally’. ‘Optionally’ is defined as “voluntary, noncompulsory, not needed, if desired” and as such ‘optional’ is not a key part of the claims.  Moreover, para 54 mixes devices such as ‘subwoofer’ with a range of frequencies such as “midrange, treble” with tone such as ‘pitch’ and units such as ‘syllables’.  Para 54 further adds “different zones can change frequency and amplitude”.  One of ordinary skill in the art would be confused as to what the “sound zones” are.  A device such as a subwoofer can change frequency and amplitude but how would one change a range or amplitude of a midrange or treble without a device?   Devices, range, tone are different. Device is needed to change the frequency and amplitude, Frequency and amplitude cannot change the device other than damaging the device.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-15, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura US 6,782,308 in view of Yan 20200027431 in further view of Iribe US 7,072,740.

Regarding claim 1, Yamaura teaches a computer-implemented method for motion control of a robot with a servo (Yamaura Col.11 Line 40; servo-controls a rotating angle of joint servomotor), 

wherein a motion control device electrically connects to the servo, (Yamaura Fig.3 #47 Servo Circuit connected to #48 servomotor)

the motion control device comprises an audio processing device, the method comprising executing on a processor steps of: (Yamaura Fig.3 #46 A/D converter from #7 microphone and Col. 11 Line.27 the audible sound signal analyzing unit 8 may be executed with hardware by using Digital Signal Processor (DSP))

,and the audio information comprises a tone, scale, and duration; (Yamaura Col.5 Line 45; a pitch [tone] and duration of each note are recognized by a physical amount of, for example, a frequency and a length of each sound obtained by analyzing the consecutive musical information) Also (Yamaura Col.11 Line 27; music information [music is a serious of notes which are scale even if it is the same note i.e. same or consistent scale as claim above “a [single] key of interment is pressed”] input from the microphone 7; IT is noted that the detecting is based on audio sound and not a sensor on a key. Furthermore note is an identifier or marking of a tone.  Traditionally in Western music, a musical tone is a steady periodic sound. A musical tone is characterized by its duration, pitch, intensity (or loudness), and timbre (or quality).

wherein the instrument is disposed within a default distance from the audio receiver; (Yamaura Fig. 2 #22 loudspeaker default distance from the audio receiver Microphone #7)  

decoding the audio information and transforming the audio information into audio signals by an audio decoder of the audio processing device; (Yamaura Col.11 line 27; music information input from the microphone 7 is converted to the digital signal at the A/D converter; DSP)

(Yamaura Col.11 Line 27; the CPU 42 executes the functions of the audible signal analyzing unit 8, and reads out the movement control data stored in the external storing device 45 to output to a rotating angle servo circuit 47.) Also (Yamaura Col11 line 42, a table 52 corresponding to the predetermined series of noted and the movement control data which showed in FIG. 4b.)

generating an adjustment message according to the audio signals and the expected movement of the at least one joint of the robot; (Yamaura Fig.6 #S97; a specified movement pattern data is read with a specified executing tempo t, and the read one-unit movement [expected movement from data table] data is provided to the system program.  [It is noted that the adjustment message is the actual message that is composed of the movement from the table.])

; and remaining a movement of the robot unchanged in response to the key of the instrument not being pressed. (Yamaura Col.7 Line 2, and to stop the movement when reproduction of the normal music information ends.)

Yamaura teaches all of the limitation of claim 1 and further teaches (Col.5 Line 45; a pitch and duration of each note are recognized by a physical amount of, for example, a frequency and a length of each sound obtained by analyzing the consecutive musical information) Yamaura does not explicitly teach detecting whether a key of an instrument is pressed, a pressed degree   receiving audio information by an audio receiver of the audio processing device in response to the key of the instrument being pressed, 
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yan.  

Regarding detecting whether a key of an instrument is pressed, a pressed degree of the key, and a duration of the press, Yan teaches (para 4; information about one or more keys that are pressed, timing information about one or more piano keys (e.g., a time instant corresponding to when one or more keys are pressed or released by a user, a duration of the pressing, the extent to which a key is pressed, etc.), the pressure applied to one or more keys by a user,).  

And regarding receiving audio information by an audio receiver of the audio processing device in response to the key of the instrument being pressed, Yan teaches (para 4; the playback of the audio content can be provided by a peripheral device 120.).  

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaura in view of Yan for the purpose of (Yan para 5; a sound control signal to cause the system to generate a timbre) such that the claimed invention as a whole would have been obvious. 

Yamaura and Yan teaches all of the limitation of claim 1 but does not explicitly teach receiving joint-location information of the at least one joint of the robot at a current moment; .  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Iribe.  Regarding receiving joint-location information of the at least one joint of the robot at a current moment; Iribe teaches (Iribe; Col.61 line 2; The lower limbs, waist, body trunk and the upper thigh units form a closed link system against the floor surface (see FIG. 58)[this being the posture].  This state can be confirmed from the own posture (contact state), using the posture sensor, own joint angle information).  And regarding and driving the at least one joint of the robot by the servo according to the adjustment message (Yamaura Col.11 line 40 and  Fig.6 #S97; The rotating angle servo circuit 47 servo-controls a rotating angle of a joint servomotor 48 at each part in accordance with the movement control data.  [It is noted that the adjustment message is the actual message that is composed of the movement from the table.]) and regarding the joint-location information Iribe teaches (Iribe; Col.61 line 2; The lower limbs, waist, body trunk and the upper thigh units form a closed link system against the floor surface (see FIG. 58)[this being the posture].  This state can be confirmed from the own posture (contact state), using the posture sensor, own joint angle information; Also Col.60 Line27; This state can be confirmed using the orientation sensor and the own joint angle information. ).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaura and Yan in view of Iribe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving stable highly efficient operations (Iribe Col.1 line 25). 

Regarding claim 2, Yamaura, Yan, and Iribe teach all of the limitations of claim 1 and Yamaura further teaches, wherein the expected movement or the at least one joint comprises an angle change and a speed change of the at least one joint, and the adjustment message comprises a freedom degree with respect to a single joint or a combination of the freedom degrees with respect to a plurality of joints. (Yamaura Fig.6 #S97; a specified movement pattern data is read with a specified executing tempo t, and the read one-unit movement [expected movement from data table] data is provided to the system program) Also Col. 6 Line 47; tempo is a value (speed)). Also (Col.6 line 33; Robot to perform the designated dance movement.  The movement pattern is a sequence data having a time sequentially configured multiplicity of data to specify each part of the robot and data to specify an angle of the movement, and performance timing data added to each set of data to specify a part and an angle.)  Regarding “freedom degree with respect to a joint” as it relates to movement, speed and angle.  Examiner notes that “freedom degree” would be considered when creating the movement control data.

Regarding claim 3, Yamaura, Yan, and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein driving step comprises: 

determining an angle adjustment and a speed adjustment of the at least one joint by calculating the freedom degree of the at least one joint at each moment; 
(Yamaura Col6. Line 32; The movement pattern [freedom of degree] is a pattern data for the robot to perform the designated dance movement.  For example, the movement pattern is a sequence data having a time sequentially [speed adjustment] configured multiplicity [calculating] of data to specify each part of the robot and data to specify an angle [angle adjustment] of the movement of the part are one-unit movement data, and performance timing data added to each set of data to specify a part and an angle. Also Col.7 line. 20; and Col.6 Line 48.) 

generating a corresponding orbit of the at least one joint; and 
(Yamaura Col. 11 line 27; the movement pattern performance instructing unit 11 and reads out the movement control data to output to a rotating angle servo circuit 47.)

driving the at least one joint of the robot by the servo according to the orbit of the at least one joint. (Yamaura Col. 11 Line 39; The rotating angle servo circuit 47 servo-controls a rotating angle of a joint servomotor 48 at each part in accordance with the movement control data.)

Claim 4 Canceled

Regarding claim 5, Yamaura, Yan, and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein step of receiving the audio information comprises: detecting a status of the instrument by the audio processing device. (Yamaura Col.5 Line 45; a pitch and duration of each note are recognized by a physical amount of, for example, a frequency and a length of each sound obtained by analyzing the consecutive musical information) Status as described in Applicant’s specifications para 23 duration of the press.)

Regarding claim 6, Yamaura, Yan,  and Iribe teach all of the limitations of claim 2 and Yamaura further teaches, wherein the sound-freedom mapping table is configured according to sound characteristics of the instrument and the corresponding freedom degree of the robot. (Yamaura Col. 11 Line 45; table 52 corresponding to the predetermined series of noted [sound characteristic of the instrument are predetermined] and the movement control data [predetermined movement is based on freedom of degree of the robot])

Regarding claim 7, claim 7 is the computing device of the method claim of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 8, claim 8 is the computing device of the method claim of claim 2 and is rejected using the same rejections as made to claim 2.

Regarding claim 9, claim 9 is the computing device of the method claim of claim 3 and is rejected using the same rejections as made to claim 3.

Claim 10 Canceled

Regarding claim 11, claim 11 is the computing device of the method claim of claim 5 and is rejected using the same rejections as made to claim 5.

Regarding claim 12, claim 12 is the computing device of the method claim of claim 6 and is rejected using the same rejections as made to claim 6.

Regarding claim 13, claim 13 is the robot claim of the method claim of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 14, claim 14 is the robot claim of the method claim of claim 2 and is rejected using the same rejections as made to claim 2.

Regarding claim 15, claim 15 is the robot claim of the method claim of claim 3 and is rejected using the same rejections as made to claim 3.

Claim 16 Canceled

Regarding claim 17, claim 17 is the robot claim of the method claim of claim 5 and is rejected using the same rejections as made to claim 5.

Regarding claim 18, claim 18 is the robot claim of the method claim of claim 6 and is rejected using the same rejections as made to claim 6.

Regarding claim 20, Yamaura, Yan, and Iribe teach all of the limitations of claim 2 but do not explicitly teach wherein the robot is a biped robot, a body of the robot contains 6 degrees of freedom, and the adjustment message comprises six degrees of freedom or a linear/nonlinear combination of the six degrees of freedom.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Iribe.  Regarding wherein the robot is a biped robot, a body of the robot contains 6 degrees of freedom, and the adjustment message comprises six degrees of freedom or a linear/nonlinear combination of the six degrees of freedom, Iribe teaches wherein the robot is a biped robot (Iribe Fig.3 legs x2), a body of the robot contains 6 degrees of freedom, and the adjustment message comprises six degrees of freedom or a linear/nonlinear combination of the six degrees of freedom. Based on Applicant’s specifications para 27 “the adjustment message may include a freedom degree with respect to a single joint or a combination of the freedom degree with respect to a plurality of joints. In an example, for a biped robot, the body contains 6 degrees of freedom, and the adjustment message may include the six degrees of freedom or the linear/nonlinear combination of the six degrees of freedom.” (Iribe Fig.3 right and left Axis 4, 5, and 9, 10).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaura, Yan in view of Iribe for the purpose of improving stable highly efficient operations (Iribe Col.1 line 25).such that the claimed invention as a whole would have been obvious.  Also (Yamaura other publications, Sony Global Press Release, Sony develops small biped entertainment robot, 2000, Internet, pp. 1-4 Legs: 6 degrees of freedom) 

Regarding claim 22, Claim 22 is rejected using the same rejections as made to claim 20.

Claims 19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Yan,  and Iribe in view of Stanly Wikepedia Heptotonic scale; 

Regarding claim 19, Yamaura and Iribe teach all of the limitations of claim 1 and further teach, wherein the instrument is a piano having a plurality of sound zones, the plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables, each syllable comprise 7 sounds, 7 tones of a preset midrange correspond to 7 basic movements of the robot, and different sound zones change a frequency and amplitude (Yamaura teaches that the sound is audio sound, Yan teaches a piano produces audio sound)

Regarding having a plurality of sound zones, the plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables, each syllable comprise 7 sounds, 7 tones of a preset midrange correspond to 7 basic movements of the robot, and different sound zones change a frequency and amplitude.  This limitation is Inherent as described by Applicants specifications para 54.) Also see rejection below. 
Regarding a corresponding action in the 7 basic movements. (Yamaura Col. Line ; Therefore, the total number P of the kinds of the movement pattern can be under the total number M of the kinds of predetermined [heptatonic 7] series of the notes (P=&lt;M) by sharing them along the different ringer melodies..) movement corresponding to predetermined series of notes. 
Additionally in practicing compact prosecution, additional art has been added to address this limitation explicitly.  
Yamaura and Yan,  teaches all of the limitations of claim 19 but does not explicitly teach wherein the instrument is a piano having a plurality of sound zones, the plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables, each syllable comprise 7 sounds, 7 tones of a preset midrange correspond to 7 basic movements of the robot, and different sound zones change a frequency and amplitude.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanly.  Regarding wherein the instrument is a piano having a plurality of sound zones, the plurality of sound zones comprise a subwoofer, a bass, a midrange, a treble, a high pitch, and an ultra-high range, each of the sound zones comprises at least one set of syllables, each syllable comprise 7 sounds, 7 tones of a preset midrange correspond to 7 basic movements of the robot, and different sound zones change a frequency and amplitude; which is the description of “heptatonic” , Stanly teaches A heptatonic scale is a musical scale that has seven pitches, or tones, per octave. 
Also Ben Davis paper title “What is the most common scale in Western music?”
The most common scales in Western music contain seven pitches and are thus called “heptatonic” (meaning “seven tones”). Other scales have fewer notes—five-note “pentatonic” scales are quite common in popular music. There’s even a scale that uses all 12 pitches: it’s   Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaura, Yan, and Iribe in view of Stanly for the purpose of music theory operations such that the claimed invention as a whole would have been obvious. 

Regarding claim 21, Claim 21 is rejected using the same rejections as made to claim 19.

Regarding claim 23, Claim 23 is rejected using the same rejections as made to claim 19.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang US 2019/0184575; Kishi 20190022860 Fig. 10 as it relates to claim 3, Stoia US 20180029236; Kishi 20180012389 para 330; Asada US 10,576,617 and Ke US 20160236353

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIHAR A KARWAN/Examiner, Art Unit 2422                

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664